United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1202
                                  ___________

Laguda Adetokun Ademola,               *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Immigration
                                       * and Naturalization Service.
Immigration and Naturalization         *
Service,                               *      [UNPUBLISHED]
                                       *
            Respondent.                *
                                  ___________

                          Submitted: February 7, 2000
                              Filed: February 14, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Laguda Adetokun Ademola, a citizen of Nigeria, entered the United States on
a nonimmigrant visa in 1988. In 1995, the Immigration and Naturalization Service
ordered Ademola to show cause why he should not be deported. Ademola conceded
deportability, but filed an application for asylum and withholding of deportation.
Following a hearing, an Immigration Judge (IJ) denied Ademola’s application. The
Board of Immigration Appeals (BIA) dismissed his appeal from the IJ’s order.
       Ademola petitions for review. He argues the BIA violated the United Nations
Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or
Punishment (Torture Convention); asserts the IJ acted partially by cross-examining him,
erred in not granting a continuance, and thus violated his due process rights; and
maintains that he was subject to past persecution and has a well-founded fear of future
persecution based on his political opinion. Reviewing the BIA’s denial of asylum
under the substantial-evidence standard, see Feleke v. INS, 118 F.3d 594, 598 (8th Cir.
1997), we deny Ademola’s petition.

       First, Ademola cannot initially pursue a Torture Convention claim in this appeal;
he must file a motion to reopen with the BIA. See 8 C.F.R. § 208.18(b)(2) (1999)
(aliens who were ordered removed before March 22, 1999, may move to reopen
proceedings to seek protection under Torture Convention); Ortiz v. INS, 179 F.3d
1148, 1152-53 (9th Cir. 1999) (whether alien is entitled to relief under Torture
Convention must first be raised before BIA). Second, we reject Ademola’s due process
argument. The IJ properly examined Ademola at the asylum hearing and did not
impede his ability to testify fully. See 8 U.S.C. § 1229a(b)(1) (IJ may interrogate,
examine, and cross-examine alien); Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052
(5th Cir. 1986) (IJ’s “vigorous questioning” of alien did not deny alien fair and
meaningful hearing). The IJ did not abuse his discretion in denying a continuance, as
Ademola had had three years to collect supporting evidence and had not shown good
cause for a continuance. See Witter v. INS, 113 F.3d 549, 555 (5th Cir. 1997) (IJ has
discretion whether to grant continuance); 8 C.F.R. § 3.29 (1999) (IJ may grant motion
for continuance for good cause shown).

        As to his final argument, we note Ademola testified at the asylum hearing that
he belonged to the Social Democratic Party (SDP), recruited for the SDP while he lived
in England, and campaigned for the SDP underground in Nigeria. Ademola further
testified that in December 1987, armed government agents arrested him for being an
SDP member, jailed him for one month, and tortured him. The IJ discredited

                                          -2-
Ademola’s testimony, however, because Ademola had used numerous aliases, obtained
false documents, used a false birth certificate, and denied specific facts about a prior
fraud conviction. The IJ also concluded that Ademola’s claims of mistreatment were
undercut by his lack of proof of SDP membership and involvement, and his
procurement of false passports and other official documents from Nigeria. The BIA
concluded Ademola had not sufficiently established he was an SDP member, or was
or might be persecuted because of such membership. We agree.

       We defer to the IJ’s credibility findings, see Hajiani-Niroumand v. INS, 26 F.3d
832, 838 (8th Cir. 1994) (deferring to IJ’s credibility findings when IJ states “specific,
cogent reason, or a legitimate, articulable basis” for such findings), and we conclude
that a reasonable fact finder could find Ademola’s fear of persecution was not
objectively reasonable, see Feleke, 118 F.3d at 598 (to overcome BIA’s finding that
alien lacked well-founded fear, evidence must be “so compelling that no reasonable
fact finder could fail to find the requisite fear of persecution”). We also affirm the
BIA’s denial of withholding of deportation. See Kratchmarov v. Heston, 172 F.3d 551,
555 (8th Cir. 1999).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-